Pee Cueiam.
In this case there is a single specification of determinations with which the appellant is dissatisfied and it is that the District Court erred in giving judgments in favor of the plaintiffs whereas it should have given judgments in favor of the defendant and against the plaintiffs.
There is a motion to dismiss the ease on the ground, among others, that the appellant has failed to file a proper specification of errors. Our books are replete with cases holding that such a specification is inadequate to bring before this court any ruling in the trial court, the latest, Greenblatt Coal Co. v. Jacobs, 12 N. J. Mis. R. 176, citing Cohn v. Bank, 109 N. J. L. 449.
The appeal having been perfected but not adequately presented on the pleadings, j the judgment is affirmed.